Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 16, 2018

                                      No. 04-18-00258-CV

   THIRTY-EIGHT THOUSAND FOUR HUNDRED DOLLARS ($38,400.00) UNITED
                        STATES CURRENCY,
                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI00346
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On June 19, 2018, we ordered appellant to file his brief on or before July 18, 2018.
Recognizing appellant was pro se, we advised him that his brief must comply with Rules 9.4, 9.5
and 38.1 of the Texas Rules of Appellate Procedure. On July 2, 2018, appellant filed a motion
for extension of time, requesting a sixty-day extension of time to prepare his brief. Thereafter,
on July 5, 2018, appellant filed his appellate brief; however, the brief does not comply with
Rules 9.5 or 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. R. 9.5, 38.1.
Specifically, the brief violates the Texas Rules of Appellate Procedure in that it does not contain:

       (1) a table of contents;
       (2) an index of authorities;
       (3) a proper statement of the case, stating concisely the nature of the case;
       (4) a brief statement of the issues presented, setting out what errors were
           allegedly committed by the trial court;
       (5) include a statement of facts with record references;
       (6) a proper summary of the argument;
       (7) proper legal argument with appropriate citation to authorities and the
           appellate record;
       (8) prayer, stating the nature of the relief sought;
       (8) a certificate of service, showing proof of service on opposing counsel; and
       (9) a proper appendix.
See id. R. 38.1(b) (requiring table of contents), 38.1(c) (requiring index of authorities), 38.1(d)
(requiring statement of case), 38.1(f) (requiring statement of issues presented), 38.1(g) (requiring
statement of facts with record references), 38.1(h) (requiring summary of argument), 38.1(i)
(requiring argument with appropriate citation to authority and record), 38.1(j) (requiring prayer,
which states the relief sought); and 38.1(k) (requiring appendix with copy of judgment or other
appealable order, any jury charge and verdict form, any findings of fact and conclusions of law,
and text of applicable rules, regulations, ordinances, statutes, constitutional provisions, or other
law on which argument is based, or any contract or other document central to argument); see
also id. R. 9.5 (requiring filing party to serve copy of filing on all parties and include a certificate
of service stating he has complied with such service).

       Although substantial compliance with Rule 38.1 is generally sufficient, this court may
order a party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38.1. See id.
R. 38.9(a). We conclude that the formal defects described above constitute flagrant violations of
Rule 38.1.
       Accordingly, we GRANT appellant’s request for an extension of time to file a brief, and
ORDER appellant’s brief filed on July 5, 2018 stricken. We further ORDER appellant to file an
amended brief in this court on or before September 14, 2018. The amended brief must correct
the violations listed above and fully comply with Rule 38.1 of the Texas Rules of Appellate
Procedure as well as Rule 9.5 of the Texas Rules of Appellate Procedure. See id. R. 9.5; see id.
R. 38.1. Enclosed, appellant will find a copy of Rule 9.5 and 38.1 of the Texas Rules of
Appellate Procedure.
         If the amended brief does not comply with this order, we “may strike the brief, prohibit
[appellant] from filing another, and proceed as if [appellant] had failed to file a brief.” See id. R.
38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss appeal if appellant fails to timely
file brief). Even if we do not strike the brief and prohibit appellant from filing another brief, we
may find that any issues raised by appellant are waived due to inadequate briefing, and overrule
those issues. See, e.g., Marin Real Estate Partners v. Vogt, 373 S.W.3d 57, 75 (Tex. App.—San
Antonio 2011, no pet.).
         We recognize that appellant represents himself on appeal, i.e., he is acting pro se.
However, the law is clear that pro se litigants are held to the same standards as licensed attorneys
and must comply with all applicable rules of procedure, including the rules governing appellate
briefs. Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.). A pro se
litigant is required to properly present his case on appeal just as he is required to properly present
his case to the trial court. Id. Accordingly, we will not apply different standards merely because
an appeal is brought by a litigant acting without advice of counsel. Id.
        If appellant timely files a brief that complies with this order, appellee’s brief will be due
thirty days after appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).



                                                       _________________________________
                                                       Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court